DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 17-19, 26-30, 32-36 and 38 are pending as amended on 6/8/2022.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 6/8/2022. In particular, claims 1 and 17 have been amended to limit the number average molecular weight and n0 of the diamine of formula 1. The rejections have been modified solely as necessitated by the amendments. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27, 34 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to dependent claims 27 and 34, the recited limitations are now included in amended independent claims 1 and 17, and therefore claims 27 and 34 fail to further limit the subject matter of the claims upon which they depend. 
As to claim 38, claim 1 (upon which claim 38 depends) has been amended to limit the number average molecular weight of the diamine of chemical formula 1 to 900-2500 Da. Claim 38 depends upon claim 1, and further limits the maximum value of n0. However, in view of the limited number average molecular weight range recited in claim 1, n0 must be lower than 20 (and could not possibly be equal to 20). Therefore, claim 38 is broader than the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-3, 7, 17-19, 26-30, 32-36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0031499).  
As to claims 1-3, 17-19, 26-29, 33-36 and 38, Cho discloses a poly(amide-imide) copolymer [0008] comprising imide repeating units of formulas 3 and/or 4 (designated “first” and “second” repeating units by Cho) and amide repeating units of formulas 1 and/or 2 (designated “third” repeating unit by Cho) (see [0011-12] and [0017]). 
Cho discloses (see p 11) examples of structures according to chemical formulas 1-4 including, as an example of formula 2, the following chemical formula 11:

    PNG
    media_image1.png
    115
    354
    media_image1.png
    Greyscale
,
and, as examples of formulas 3 and 4, the following chemical formulas 13 and 14, respectively:

    PNG
    media_image2.png
    108
    683
    media_image2.png
    Greyscale

Cho teaches preparing the third repeating unit (i.e., the amide repeating unit) by mixing and reacting a diamine, such as TFDB, and carboxylic acid dichloride, such as TPCl [0189], and using more diamine than carboxylic acid dichloride in order to provide amine groups at terminals of the third repeating unit [0190]. Cho teaches first polymerizing a monomer including the polyamide repeating unit, and then polymerizing monomers for preparing the polyimide to be copolymerized to a PAI copolymer [0195]. 
Cho exemplifies a process wherein one equivalent of diacid chloride is first reacted with two equivalents of TFDB to produce an amide-diamine monomer comprising one diacid moiety bonded at each end with one diamine (TFDB) moiety [0234-235]. The amide-diamine monomer (DA119) is then combined, and reacted, with additional diamine (TFDB) and dianhydrides (6FDA and BPDA) [0237]. See also Figure 3. Upon addition of the dianhydrides to the amide-diamine monomer and TFDB, Cho exemplifies formation of a composition for preparing a poly(amide-imide) copolymer which comprises:
TFDB (a diamine monomer according to instant Chemical Formula A, as recited in claims 2, 18, 29 and 36), 
6FDA (a dianhydride according to instant chemical formula 3, and more specifically, according to instant chemical formula 4 recited in claims 3 and 19), 
BPDA (a dianhydride according to instant chemical formula 3, and more specifically, according to instant chemical formula 5 recited in claims 3 and 19), and
an amide-diamine monomer having the units TFDB-diacid-TFDB (DA119, as described above). 
Cho’s exemplified composition and method differs from the presently claimed composition and method because Cho’s amide diamine monomer, DA119, is prepared from biphenyl dicarbonyl dichloride (BPCl), while the presently claimed amide-diamine monomer contains units derived from a terephthaloyl (or isophthaloyl) dichloride. 
However, Cho names five examples of carboxylic acid dichlorides other than BPCl which can be utilized to form the PAI copolymer in [0189], including terephthaloyl chloride (TPCl), isophthaloyl chloride (IPCl) and 2-fluoro-terephthaloyl chloride (F-TPCl). See also [0155], showing amide repeating units formed from TFDB and BPCl (chemical formula 10), or TPCl (chemical formula 11) or IPCl (chemical formula 12)
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Given Cho’s disclosure in [0189] and [0155], the person having ordinary skill in the art could have predictably utilized any of the dicarboxylic monomers named by Cho to prepare Cho’s PAI, including BPCl, TPCl or IPCl. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PAI via a composition of amide-diamine monomer, TFDB, 6FDA and BPDA, as disclosed by Cho, by utilizing an amide-diamine monomer prepared from TFDB with any one of TPCl or IPCl, rather than the exemplified BPCl. 
As to the recitation that the diamine of instant chemical formula 1 has a Mn of 900-2500 and n0 is greater than 1: 
Cho teaches a method of preparing the amide repeating unit by using more diamine than dicarboxylic dichloride, such that an amine group exists at terminal ends of the unit [0190], and then polymerizing monomer for preparing polyimide (i.e., diamine and dianhydride) to be copolymerized [0195]. In the preparation of amine-terminated amide repeating unit exemplified by Cho [0234], the amide repeating unit-containing monomer is prepared from a 2-fold molar excess of diamine relative to dicarboxylic dichloride. The resulting monomer in the structure shown by Cho (DA119) has a single diacid residue and two diamine residues (i.e., TFDB-BPCL-TFDB). An analogous amide repeating unit-containing monomer having a structure with a single diacid and two diamine residues according to modified Cho (i.e., TFDB-TPCl-TFDB) has a molecular weight of ~771 Da, which is below the presently claimed range of 900-2500 Da.  
Cho is silent as to the number average molecular weight of the amide-containing diamine monomer resulting from the reaction of 2 equivalents of diamine with 1 equivalent of diacid, and therefore, Cho fails to specifically teach whether the product mixture includes any higher molecular weight monomers in combination with the monomer shown in reaction scheme 1.
However, Cho teaches that the copolymer may be a block or random copolymer ([0182] and title). Cho further teaches that the copolymer may include 1 to 1000 of the third (i.e., amide) repeating units [0051]. the person having ordinary skill in the art would have been motivated to select any appropriate excess of diamine relative to dicarboxylic dichloride to prepare the amine-terminated amide monomer, as disclosed by Cho, according to the desired number of amide repeating units within Cho’s range of 1-1000, in order to provide a block having the desired number of amide repeating units (based on the property requirements of the intended application). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer according to modified Cho by first reacting TPCl with an excess of TFDB in order to prepare the amine-terminated amide monomer containing any average number of amide repeating units within Cho’s range of 1-1000, including an average number of repeating units corresponding to a number average molecular weight within the presently claimed range of 900-2500 Da. 
For example, an amine-terminated amide monomer having one additional repeating unit compared to the monomer exemplified by Cho (i.e., TFDB-TPCl-TFDB-TPCl-TFDB) would have a molecular weight of ~1221, which falls within the presently claimed range, and further has a structure according to instant Chemical Formula 1 wherein n0 is 2. (The amide-diamine monomer prepared from TFDB and TPCl further has a structure as recited in instant claims 26-28 and 33-35 wherein n0 is 2.)
As to claims 7 and 30, as set forth above, Cho exemplifies a PAI copolymer derived from 6FDA and BPDA [0237]. The imide units derived from 6FDA correspond to Cho’s “first repeating unit” of Chemical formula 3, while the imide units derived from BPDA correspond to Cho’s “second repeating unit” (of Chemical formula 4).  See [0147] and [0103-104]. Cho teaches that the total amount of first repeating units to the total amount of second repeating units may be a mole ratio of 99:1 to 1:99 in order to provide a copolymer with excellent heat resistance, mechanical strength and light transmittance [0150]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI as suggested by Cho utilizing a combination of 6FDA and BPDA in any mole ratio within Cho’s range of 99:1 to 1:99 in order to achieve the desired balance of properties (heat resistance, mechanical strength, light transmittance), including a ratio within the presently claimed range of 40:60 to 60:40. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 32, Cho teaches that a mole ratio of the total amount of first repeating unit and second repeating unit (i.e., imide repeating units) to the total amount of third repeating units (i.e., amide repeating units) is about 90:10 to about 10:90 [0153], to provide a copolymer having excellent optical properties, heat resistance, mechanical strength and flexibility [0154]. See also [0133] (disclosure of properties attributed to amide) and [0142] (disclosure of properties attributed to imide). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Cho’s copolymer having any amount of amide repeating units within Cho’s range of 10-90 mol%, including an amount within the presently claimed range of 55-70 mol%, in order to achieve the desired balance of properties associated with amide and imide units.
As to the presently recited (1:1) mole ratio of diamine to dianhydride:
Cho discloses that the copolymer is substituted with a siloxane or silanol group on at least one terminal [0156], and that the group forms a crosslinking bond through hydrolysis to improve mechanical strength, heat resistance and optical properties [0164]. The siloxane or silanol group at a terminal end of the copolymer is obtained by preparing a copolymer, and mixing a solution including the copolymer and compound having a silane or silanol group [0197]. As a compound for reacting with the terminal of the copolymer, Cho exemplifies 3-aminopropyl triethoxysilane (APS) [0237]. 
The person having ordinary skill in the art would have recognized that APS has an amine group, and therefore only reacts with carboxy-terminated ends of a PAI copolymer. The person having ordinary skill in the art would have further recognized that the content of amine end groups and carboxy end groups of a PAI copolymer prepared from diamine and dianhydride depends on the molar ratio of the diamine and dianhydride used to prepared the PAI: an excess of diamine would result in PAI copolymers having both ends functionalized with amine groups, an excess of dianhydride would result in PAI copolymers having both ends functionalized with carboxy end groups, while use of stoichiometric (1:1) amounts of diamine and dianhydride would result in PAI copolymers having substantially equal amounts of each type of end group.
The person having ordinary skill in the art would have been motivated, therefore, to choose an appropriate ratio of diamine to dianhydride monomers in order to provide the desired concentration of copolymer end groups available for reaction with the amino-functional compound having a silane group. For example, in order to provide a copolymer wherein both terminals are substituted with a silane group, the person having ordinary skill in the art would have been motivated to utilize an excess of dianhydride relative to diamine, thereby obtaining carboxyl groups at each end capable of reacting with the amino-functional silane compound. Alternatively, in order to provide a copolymer wherein only one terminal is to be substituted with a silane group, the person having ordinary skill in the art would have been motivated to utilize equivalent molar amounts of dianhydride and diamine, thereby obtaining a copolymer having a carboxyl group at one end capable of reacting with the amino-functional silane compound (and a non-reactive amine group at the other end). 
Cho discloses that the prepared copolymer is substituted with a siloxane group at a terminal end, for example both terminal ends [0196]. See also [0156] and [0164]. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate content of copolymer terminal end siloxane substitution in order to achieve the desired degree of crosslinking, including an amount wherein one terminal end (rather than both terminal ends) of the copolymer is substituted with siloxane. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized a 1:1 molar ratio of diamine to dianhydride, as presently recited, in order to provide copolymer wherein only one end is reactive with the siloxane compound. 
Double Patenting

Claims 1-3, 17-19, 26-29, 32-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10745521. Although the claims at issue are not identical, they are not patentably distinct from each other:
As to instant claims 1, 3 and 33-35 and 38, claim 9 of ‘521 recites a composition for preparing a PAI film which comprises a diamine reactant as recited in present claim 1. The claimed composition further requires 6FDA, which is a dianhydride according to instant chemical formula 3.  claim 9 of ‘521 recites n0 is an integer of greater than or equal to 1. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate integer within the claimed range, including an integer greater than 1 and corresponding to a molecular weight within the presently claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Claim 10 of ‘521 recites a further diamine as recited in instant claims 2 and 36.
As to claims 17-19, 26-29, the person having ordinary skill in the art would have recognized that, in order to prepare a PAI film from the composition recited in ‘521 claims 9 and 10, reaction of the recited components must be necessary. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the PAI film recited in the preamble of claim 9 by reacting the components recited in claim 9.
As to claim 32, the claims of ‘521 do not recite a mole ratio of diamine to dianhydride. However, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate ratio of diamine to dianhydride in order to produce a PAI having the desired molecular weight and/or desired terminal groups, including a 1:1 ratio. Claim 9 of ‘521 recites an amount of amide unit in the polymer in an amount of 51-70 mole percent, which falls within the range recited in present claim 32.

Claims 1-3, 17-19, 26-29, 32-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10100153. Although the claims at issue are not identical, they are not patentably distinct from each other:
As to instant claims 1-3, 17-19, 26-29 and 33-35, claim 13 of ‘153 recites a method for preparing PAI by reacting a composition which comprises a diamine reactant (formula 10) as recited in the present claims. The claimed method/composition further requires BPDA and 6FDA, which are dianhydrides according to instant chemical formula 3, and a diamine of formula 1, which has a structure as recited in claim 2.
Claim 13 of ‘153 recites n0 is an integer of 1 or more. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate integer within the claimed range, including an integer corresponding to a molecular weight within the presently claimed range, or within the range recited in claim 38. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. 
As to claim 32, the claims of ‘153 do not recite a mole ratio of diamine to dianhydride. However, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate ratio of diamine to dianhydride in order to produce a PAI having the desired molecular weight and/or desired terminal groups, including a 1:1 ratio. Claims 4 and 5 of ‘153 recite a mole ratio of amide unit and imide unit which overlaps the range recited in present claim 32. 

Claims 1-3, 17-19, 26-29, 32-36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15962104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
As to instant claims 1, 3 and 33-35, claim 13 of ‘104 recites a composition for preparing a PAI film which comprises a diamine reactant as recited in present claim 1. The claimed composition further requires 6FDA and BPDA, which are dianhydrides according to instant chemical formula 3. See also claim 1, reciting a PAI.
Claim 13 of ‘104 recites n0 is an integer of greater than 0. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate integer within the claimed range, including an integer corresponding to n0 and a molecular weight within the presently claimed ranges, or within the range recited in claim 38. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Claim 14 of ‘104 recites a further diamine as recited in instant claims 2 and 36.
As to claims 17-19, 26-29, the person having ordinary skill in the art would have recognized that, in order to prepare a PAI film from the composition recited in ‘104 claims 13 and 14, reaction of the recited components must be necessary (see, e.g., claim 1 of ‘104). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the PAI film recited in the preamble of claim 13 by reacting the components recited in claim 13.
As to claim 32, the claims of ‘104 do not recite a mole ratio of diamine to dianhydride. However, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate ratio of diamine to dianhydride in order to produce a PAI having the desired molecular weight and/or desired terminal groups, including a 1:1 ratio. Claim 1 of ‘104 recites a mole ratio of dicarbonyl to dianhydride (corresponding to amide:imide) of 30:70: 40:60, which corresponds to a percentage of amide units (30-40%) which falls within the range recited in present claim 32. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered.
Applicant argues (p 14) that the claimed composition requires an n0 value greater than 1, which requires preparation of the oligomer with a mole ratio of diamine to dicarbonyl of less than Cho’s exemplified 2:1 mole ratio. In support of the position that Cho does not teach or suggest a ratio of less than 2:1, Applicant cites Cho’s figure 3 showing a structure of the exemplified oligomer. 
However, Cho nowhere discloses the number average molecular weight of the exemplified oligomer prepared from a 2:1 mole ratio of diamine:dicarbonyl. Reaction products from a polymerization reaction comprise a mixture of oligomers/polymers of differing molecular weights. While the product mixture of the reaction exemplified by Cho may comprise a substantial portion of product having the structure drawn by Cho (DA119), Cho provides no information regarding molecular weights (and quantities) of other species of polymers that make up the product mixture. Because Cho’s structural drawing is a representative chemical structure and not informative about molecular weight distribution, Cho does not provide sufficient information to determine whether the average number of repeating units in an oligomer prepared from a 2:1 mole ratio of diamine:dicarbonyl is 1, or greater than 1 (e.g., 1.1). Therefore, Applicant’s argument that Cho fails to suggest an n0 value greater than 1 is unpersuasive for at least the reason that Cho’s figure 3 does not provide information regarding molecular weight distribution and the average molecular weight of the oligomer product.
In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Cho’s broader disclosure contains teachings that the copolymer may be a block or random copolymer ([0182] and title), and may include 1 to 1000 of the third (i.e., amide) repeating units [0051]. Therefore, an argument that the diamine monomer exemplified by Cho fails to meet Chemical formula 1 fails to establish that Cho’s broader disclosure does not suggest a diamine monomer according to Chemical formula 1.
Applicant further argues (p 15) that the block copolymer described in [0182] of Cho is a poly(imide-amic acid) copolymer, which could lead to a polyimide, but not a poly(imide-amide) copolymer. However, it is clear from the paragraphs preceding [0182] that great care was not taken to ensure consistency in the manner in the names utilized to refer to the copolymer disclosed by Cho. For example, see the language utilized in paragraphs preceding [0182] (emphases added):
 [0178]: “the transparent and colorless polyimide or poly(imide-amide) copolymer described above…”,
[0180]: “The polyamide copolymer may have a total light transmittance of….”,
[0181]: “When the polyamide copolymer has light transmittance within the above range, the polyimide copolymer may be used for…”, and 
Cho refers to a “poly(amide-amic acid) copolymer” in [0082-83]). 
Furthermore, directly following paragraph [0182], Cho discloses a general method of preparing a copolymer [0184], which explicitly includes forming amide repeating units by reacting diamine and dicarboxylic acid. Cho specifies in [0186] that the amide repeating unit may be prepared through various polymerization methods. Therefore, given the inconsistencies throughout the disclosure in the names utilized by Cho to refer to the copolymer, further given that the preparation methods disclosed in [0184-87] clearly include formation of amide segments, and finally, given the title (utilizes the term “polyimide block copolymer”) and the abstract (a “polyimide composition” includes a copolymer which has an amide repeating unit), one having ordinary skill in the art would not reasonably have interpreted the disclosure of a block copolymer in paragraph [0182] as referring to a copolymer which does not contain amide units. 
Applicant further argues (pp 15-16) that Cho’s amide repeating units of chemical formulas 1 and 2 do not include a number of repeating units, and therefore do not suggest the diamine represented by chemical formula 1. However, as set forth in the rejection of record and as acknowledged by Applicant, Cho specifically teaches utilizing more diamine than diacid to create amide repeating units with terminal amine groups, which correspond to the terminal amine groups in instant Chemical formula 1. Applicant has not explained why Cho’s teaching with regard to creating terminal amine groups on an amide repeating unit does not extend to amide units having a repeating structure including 1-1000 repeating units [0051] of chemical formula 2, as disclosed by Cho, and therefore, Applicant’s argument is unpersuasive.
Regarding the double patenting rejections, Applicant's request for abeyance is acknowledged to the extent that Applicant's lack of response to the cited rejections will not be treated as non-responsive under 37 CFR 1.111(b). However, since the rejections are considered proper they will be maintained until such time as a complete response to them is filed or conditions appropriate for removal of the rejections are present.
Applicant argues that ‘153 does not contain a composition type claim. However, as set forth in the rejection of record, the method recited in claim 13 of ‘153 requires formation of a composition as presently recited.

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766